Citation Nr: 0822083	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-17 805A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability (other than post-traumatic 
stress (PTSD)).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1980, and had additional service in the 
reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a psychiatric disability (to include 
depression and schizophrenia), and from an October 2007 
rating decision of the Chicago RO that denied service 
connection for PTSD.  In March 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the veteran's claims file.  At the Travel 
Board hearing, the undersigned granted a request to hold the 
case in abeyance 90 days for the submission of additional 
evidence.  That period of time has lapsed and no additional 
evidence was received.  Hence, the claim will be considered 
based on the current record.  

The matter of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

A psychiatric disability was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and the preponderance of evidence is against a finding that 
any currently diagnosed psychiatric disability (other than 
PTSD) is related to the veteran's service.  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disability (other than PTSD) is not warranted.  38 U.S.C.A. 
§§  1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a May 2007 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent postservice treatment 
records (and records from Social Security Administration 
(SSA)) have been secured.  The RO did not arrange for a VA 
examination because it was not warranted.  Absent any 
competent evidence suggesting that any psychiatric disability 
the veteran may have other than PTSD may be associated with 
his service, a medical nexus opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 
512, 516 (2004).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's SMRs are silent for any complaints, findings, 
treatment, or diagnosis of psychiatric disability.  Upon 
entrance into reserve service, he noted in his July 1981 
report of medical history that he experienced frequent 
trouble sleeping.  In a June 1993 report of medical history 
(for purposes of reserve service), he denied frequent trouble 
sleeping, depression, and excessive worry.

June 2002 to October 2005 VA treatment records show that in 
June 2002, the veteran was seeking treatment for his alcohol 
dependence when he first complained of depression; he 
indicated he had been depressed since Thanksgiving.  On 
initial evaluation for addiction, he reported that he used to 
have both good and bad dreams about his military experiences 
in the early 1980s; the last dream he recalled having was in 
1982.  He denied any history of inpatient or outpatient 
psychiatric treatment, and there were no current suicidal or 
homicidal thoughts, auditory verbal hallucinations, or 
delusions.  Depression and alcohol dependence were diagnosed.

In November 2002, the veteran advised a VA physician who was 
treating him for addiction that a doctor affiliated with SSA 
had diagnosed paranoid schizophrenia.  He denied having ever 
heard any voices or experiencing paranoia.  The psychiatrist 
reviewed the DSM-IV criteria for diagnoses of schizophrenia 
and paranoid schizophrenia with the veteran, and it was 
agreed that he was not a paranoid schizophrenic.  The 
diagnosis was depression.

In January 2005, major depressive disorder and alcohol 
dependence were diagnosed.  It was also noted that PTSD 
should also be considered.  On February 2005 PTSD evaluation, 
it was felt that the veteran did not meet the criteria for 
PTSD.  Major depressive disorder, alcohol dependence, and R/O 
(rule out) PTSD were diagnosed.

In March 2005, the veteran was referred for an initial mental 
health evaluation due to increased depression, suicidal 
ideation due to multiple psychosocial stressors (housing, 
finances, limited support system), feelings of hopelessness, 
and trouble sleeping.  The Axis 1 diagnoses were: bipolar 
disorder, alcohol dependence, in remission, R/O bereavement.  
The Axis 2 diagnosis was R/O personality disorder.  

In an April 2005 letter the veteran's VA healthcare providers 
state that they view him diagnostically as: 1) Bipolar II 
Disorder, 2) Personality Disorder NOS (not otherwise 
specified), and 3) Alcohol Abuse, in remission.  

In October 2005, bipolar disorder, currently euthymic, was 
diagnosed by a psychiatry medical student.  A few days later, 
the veteran's psychiatrist reviewed the progress notes and 
disagreed that the veteran was euthymic.  The psychiatrist 
felt he was anxious, and exhibited signs of depression, not 
bipolar disorder.  Depression was diagnosed.

Records from SSA received in October 2006 show a primary 
psychiatric diagnosis of major depression, and further 
diagnoses of bipolar disorder II, personality disorder, NOS, 
and alcohol abuse, in remission.  The records do not address 
the etiology of any of the disorders.  A

At the March 2008 Travel Board hearing, the veteran testified 
that although he was not treated for a psychiatric disorder 
in service or within one year of service, he feels that there 
was something "going on" in service.  He related a specific 
incident in service when he witnessed a homosexual act; this 
left him feeling unsettled and paranoid, as he did not know 
how to react to such an event, and it continues to affect him 
currently.



C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence or aggravation of psychoses may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran now has a psychiatric 
disability, as various postservice medical records show he 
carries diagnoses of depression, major depressive disorder, 
and bipolar II disorder, personality disorder, and alcohol 
abuse in remission.  However, such disabilities were not 
manifested in service and a psychosis is not shown to have 
been manifested in the first postservice year.  Therefore, 
service connection for these disabilities on the basis that 
they became manifest in service, and persisted, or on a 
presumptive basis (for psychosis as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.   Notably, 
personality disorder, of themselves (i.e., without 
superimposed acquired psychiatric disability) are not 
compensable disabilities.  See 38 C.F.R. §§ 3.303(c). 4.9.  
And governing statute specifically prohibits compensation for 
disability due to primary alcohol abuse.

Consequently, to establish service connection for any 
currently diagnosed psychiatric disability, the veteran must 
show, by competent evidence, that such disability is somehow 
otherwise related to his service.  There is no competent 
evidence  in the record that suggests a relationship between 
any current psychiatric disability and the veteran's service.  
VA treatment records first show that depression was diagnosed 
in June 2002, twenty-two years after service.  Such a lengthy 
time interval between service and the earliest postservice 
clinical documentation of the disability is of itself a 
factor for consideration against a finding that any current 
bilateral hearing loss is related to service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  
Although various treatment records note that the veteran 
reports dreams associated with his past military service, no 
psychiatric care-provider has related any current psychiatric 
disability (other than PTSD) to the veteran's service.  

The veteran's own statements relating his currently diagnosed 
psychiatric disability to his service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

In the absence of competent (medical) evidence of a nexus 
between the veteran's currently diagnosed psychiatric 
disability and his service, the preponderance of evidence is 
against his claim.  Accordingly, service connection for any 
current psychiatric disability (other than PTSD) must be 
denied.

ORDER

Service connection for a psychiatric disability other than 
PTSD is denied.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing an NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, an October 2007 rating decision denied service 
connection for PTSD.  In November 2007, the veteran filed a 
timely NOD expressing disagreement with that decision.  The 
RO has not issued a SOC in this matter.  Under Manlincon v. 
West, 12 Vet. App. 238, 240 (1999), when this occurs, the 
Board must remand the case and instruct the RO that the issue 
remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  

The veteran is advised that his claim of entitlement to 
service connection for PTSD is not before the Board at this 
time, and will be before the Board only if he timely files a 
substantive appeal after a SOC is issued.

[It is also noteworthy with respect to the claim of service 
connection for PTSD, the veteran has stated that his service-
related stressor events are non-combat related.  VA treatment 
records show that he reports events in service that he 
alleges continue to affect him deeply.  In May 2007, he was 
provided with VCAA notice explaining what type of information 
and evidence was needed for him to substantiate his claim.  
He was not advised that he could also submit buddy statements 
(statements from fellow servicemen) who may have also 
witnessed the two alleged events.  The Board takes no action 
as to any deficiency in the outlined procedure, as this 
matter is not before the Board.]  

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in 
the matter of service connection for PTSD.  
The veteran must be advised of the time 
limit for filing a substantive appeal, and 
that, in order for the Board to have 
jurisdiction in this matter, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal in this matter, 
it should be returned to the Board for 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


